UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

John Doe
Plaintiffs)

Vv. Civil Action No.: 3:49-ev-00038

 

 

The Rector and Visitors of the University of Virginia et al
Defendant(s}

DISCLOSURE OF CORPORATE AFFILIATIONS AND OTHER ENTITIES WITH A DIRECT FINANICAL
INTEREST IN LITIGATION

 

ONLY ONE FORM NEEDS TO BE COMPLETED FOR A PARTY EVEN IF THE PARTY IS REPRESENTED BY MORE THAN ONE ATTORNEY. DISCLOSURES MUST BE FILED ON
BEHALF OF INDIVIDUALS AS WELL AS CORPORATIONS AND OTHER LEGAL-ENTITIES. COUNSEL HAS A CONTINUING DUTY TO UPDATE THIS INFORMATION.

IF YOU ANSWER "YES" TO ANY OF THE FOLLOWING QUESTIONS, THIS STATEMENT MUST BE FILED IN ECF AS A POSITIVE CORPORATE DISCLOSURE SFATEMENT.

Pursuant to Standing Order entered May 15, 2000.

James E. Ryan whois Defendant
{Name of party you represent) (Plaintiff/Befendant}

 

 

makes the following disclosure:

1. Is the party a publicly held corporation or other publicly held entity?
[Yes No

2, Does the party have any parent corporations?

[_lYes No

IF yes, identify all parent corporations, including grandparent and great grandparent corporations:

3. Is 10 percent or more of the party's stock owned by a publicly held corporation or other publicly held entity?
LlYes No

if yes, identify all such owners:

4. Is there any other publicly held corporation or other publicly held entity that has a direct financial Interest In the outcome
of the litigation?

Yes No

If yes, identify all such owners:

5. Is the party a trade association?
(l¥es No
If yes, identify all members of the association, their parent corporations, and any publicly held companies that own ten (10%)
percent or more of the party's stock:

KK 37 July 11, 2019

ea f eiénature) ‘ {Date)

 

 
